Citation Nr: 0102093	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-21 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



REMAND


The veteran had confirmed active duty from February 1990 to 
January 1996, with evidence of additional service from July 
1985 to October 1985, and from May 1986 to February 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Montgomery, 
Alabama, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The record shows that entitlement to service connection for a 
back disability was denied in a May 1996 rating decision.  
The veteran was notified of this decision and provided with 
his appellate rights in a May 1996 letter.  He did not submit 
a notice of disagreement with this decision within one year 
of receipt of the letter.  Therefore, the May 1996 decision 
is final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) 
(2000).  However, if new and material evidence is submitted 
regarding a claim which has previously been denied, then the 
claim can be reopened and reviewed.  38 U.S.C.A. § 5108 (West 
1991).  

Neither the July 1999 rating decision which denied the 
veteran service connection for a back disability or the 
September 1999 statement of the case mentioned the previous 
May 1996 rating decision.  Furthermore, they did not consider 
the veteran's claim on the basis of whether new and material 
evidence had been submitted, and they did not provide the 
veteran with the pertinent laws and regulations pertaining to 
the finality of previously denied claims, or new and material 
evidence.  Therefore, the Board finds that the veteran's 
claim for service connection for a back disability must be 
returned to the RO for consideration on this basis, and to 
provide the veteran with the proper laws and regulations.  

A review of the service medical records reveals that the 
veteran was diagnosed as having moderate bilateral high 
frequency hearing loss at a physical examination in February 
1992.  The remaining service medical records appear to show 
normal hearing.  The veteran has not been afforded a VA 
hearing examination since discharge from active service in 
order to confirm or deny the presence of hearing loss or 
tinnitus, and to determine whether or not any current hearing 
disability that may be present is the result of active 
service.  The Board believes that a hearing examination would 
be useful in reaching a decision in this case.

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his back 
disability, his hearing loss, and 
tinnitus since discharge from active 
service.  After securing the necessary 
release, the RO should obtain these 
records and associate them with the 
claims folder. 

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
presence, nature and etiology of his 
claimed back disability.  All indicated 
tests and studies should be conducted.  
The claims folder should be made 
available to the examiner for review 
before the examination.  After the 
completion of the examination and study 
of the claims folder, the examiner should 
attempt to express the following 
opinions: 1) Does the veteran currently 
have a chronic back disability?  If so, 
what is the diagnosis of this disability?  
2) If the veteran is found to have a 
current chronic back disability, is it as 
likely as not that the back disability 
was incurred due to active service?  The 
reasons and bases for these opinions 
should be provided.  

3.  The veteran should be afforded a VA 
hearing examination to determine the 
presence, nature and etiology of hearing 
loss and tinnitus.  All indicated tests 
and studies should be conducted.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  After the completion of the 
examination and study of the claims 
folder, the examiner should attempt to 
express the following opinions: 1) Does 
the veteran currently have chronic 
hearing loss?  2) If the veteran is found 
to have a current hearing loss, is it as 
likely as not that this hearing loss was 
incurred due to active service?  3) Does 
the veteran currently have chronic 
tinnitus?  4) If the veteran is found to 
have tinnitus, is it as likely as not 
that his tinnitus was incurred due to 
active service?  The reasons and bases 
for these opinions should be provided.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The veteran's claim for 
entitlement to service connection for a 
back disability should be considered on 
the basis of whether new and material 
evidence has been submitted to reopen 
this previously denied claim.  The RO 
must also review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
should contain all pertinent laws and 
regulations not previously provided to 
the veteran, including those concerned 
with the finality of unappealed 
previously disallowed claims, and new and 
material evidence.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





